In re Lee, Edward; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “A”, No. 327-865; to the Court of Appeal, Fourth Circuit, No. 94KW-1569.
Denied. Moot. The district court records reflecting that the sentence made executory on April 6, 1994, is to be served concurrently with any other sentence being served by relator have been provided to the Hunt Records Department and used as the basis for recomputing a 1994 release date. Hunt Records represents that relator’s recomputed release date is November 20, 1994.
LEMMON, J., not on panel.